EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on June 8, 20022.

The application has been amended as follows: 

15. (Currently Amended) A system for maximizing a number of different imaging a plurality of objects present in a scene [[and]] being individually image-captured by a single second sensor, comprising:
a first sensor;
[[a]] said single second sensor; and
at least one hardware processor, said at least one hardware processor communicating with said first sensor and said single second sensor through at least one interface and executing a code for controlling said single second sensor to capture a maximum number of different objects, each to be captured by said [[second]] single second sensor in a different image, by:
receiving, for each of a plurality of different objects appearing simultaneously in a same image of at least one image captured by said first sensor, at least one respective spatiotemporal profile of a plurality of spatiotemporal profiles computed from said at least one image, wherein each of said at least one respective spatiotemporal profile includes values corresponding to prediction of a future time during which a respective object is predicted to be present at a certain spatial location;
wherein each of the plurality of different objects includes an autonomous navigation system that controls a course of the respective object within space;
calculating a sequence of a plurality of image capture operations conducted by said single second sensor for capturing said maximum number of different objects of the plurality of different objects each different object to be individually captured in an image, by determining an order and timing of each of said plurality of image capture operations, wherein said calculating includes analyzing the plurality of spatiotemporal profiles;
determining a schedule for said single second sensor adjustment for at least two different locations or times, up to a maximum number of spatiotemporal profiles;
obtaining at least two different images captured by said single second sensor, each of a different object, up to a maximum number of images of different objects, wherein the maximum number of different images of different objects is equal to the maximum number of spatiotemporal profiles;
repeatedly adjusting said single second sensor according to the schedule and acquiring images after each adjustment; 
generating and transmitting to said single second sensor, instructions for execution by said single second sensor for sequentially capturing said at least one image of each of said maximum number of different objects, according to the calculating, the determining, the obtaining and the adjusting; and
outputting said at least one image of each of said maximum number of different objects captured by said single second camera for identification analysis of each of said maximum number of different objects;
wherein said single second sensor is configured to sequentially capture an image of said each of said maximum number of different objects, according to said instructions received from said at least one hardware processor and executed by said single second sensor.

17. (Currently Amended) The system of claim 15, wherein each respective spatiotemporal profile is associated with an estimated image quality of an image of the respective object when captured by said single second sensor at a corresponding future time and spatial location.

20. (Currently Amended) A method for maximizing a number of different objects present in a scene second sensor, comprising:
by at least one hardware processor, controlling [[a]] said single second sensor to capture a maximum number of different objects, each to be captured by said [[second]] single second sensor in a different image, by:
receiving, from a first sensor, at least one image depicting a plurality of different objects appearing simultaneously in a same image of at least one image
captured by said first sensor, wherein each of the plurality of different objects includes an autonomous navigation system that controls a course of the respective object within space, wherein each of said at least one respective spatiotemporal profile includes values corresponding to prediction of a future time during which a respective object is predicted to be present at a certain spatial location;
predicting at least one spatiotemporal profile of a plurality of spatiotemporal profiles for each of the plurality of different objects depicted within the at least one image;
calculating a sequence of a plurality of image capture operations conducted by said single second sensor for capturing said maximum number of different objects of the plurality of different objects each different object to be individually captured in an image, by determining an order and timing of each of said plurality of image capture operations, wherein said calculating includes analyzing the plurality of spatiotemporal profiles;
determining a schedule for said single second sensor adjustment for at least two different locations or times, up to a maximum number of spatiotemporal profiles;
obtaining at least two different images captured by said single second sensor, each of a different object, up to a maximum number of images of different objects, wherein the maximum number of different images of different objects is equal to the maximum number of spatiotemporal profiles;
repeatedly adjusting said single second sensor according to the schedule and acquiring images after each adjustment;
generating and transmitting to said single second sensor, instructions for execution by said single second sensor for sequentially capturing said at least one image of each of said maximum number of different objects according to the calculating, the determining, the obtaining and the adjusting;
outputting said at least one image of each of said maximum number of different objects captured by said single second camera for identification analysis of each of said maximum number of different objects;
by said single second sensor, sequentially capturing an image of said each of said maximum number of different objects, according to said instructions received from said at least one hardware processor and executed by said single second sensor.

25. (Currently Amended) The system of claim 15, wherein said different objects are persons and wherein said hardware processor further executing code for analyzing using biometric analysis said at least one image of each of said maximum number of different persons captured by said single second sensor to identify said different persons.

26. (Currently Amended) The system of claim 15, wherein said different objects are vehicles and wherein said hardware processor further executing code for analyzing said at least one image of each of said maximum number of different vehicles captured by said single second sensor to identify license plates of said different vehicles.

Allowable Subject Matter
Claims 15-17, 19-20, 22, and 25-26 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or combined does not suggest determining a schedule for said single second sensor adjustment for at least two different locations or times, up to a maximum number of spatiotemporal profiles. While using multiple cameras to track objects was well known in the art, Applicant's very specific and narrow claimed structure is considered patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487